


110 HR 1649 IH: To prohibit the closure or relocation of any county

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1649
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Ms. Herseth
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the closure or relocation of any county
		  office of the Farm Service Agency until at least one year after the enactment
		  of an Act to provide for the continuation of agricultural programs for fiscal
		  years after 2007.
	
	
		1.Prohibition on closure or
			 relocation of Farm Service Agency county officesThe Secretary of Agriculture may not close
			 or relocate any county or field office of the Farm Service Agency until at
			 least one year after the date of the enactment of an omnibus law to provide for
			 the continuation of agricultural programs for fiscal years after 2007.
		
